MARX, J.
The defendants herein sought to have a motion for a new trial in this case, in which Louise Oskamp was favored in this court with a verdict and judgment thereon of $100,000, in an alienation of affection suit against Wm. Oskamp. Louise Oskamp married Herbert, son of Wm. Oskamp in 1913 with the approval of his parents. The evidence showed that they lived in apparent happiness which was characterized by the unceasing affection and devotion on part of either. In 1921 it was discovered that Herbert had swollen glands in his throat which became worse and developed into Hodg-kins disease.. The wife and parents of Herbert Oskamp were advised that he had but a short time to live and the father decided to take his son to Europe in hope of effecting a cure. Louise, the wife, was refused permission by the father from going along with her husband, although .-she offered to pay her own expenses. During Herbert’s stay abroad Louise, in going to a safety deposit where she and husband stored articles of value found that his will and some stock were missing. Having no knowledge that her husband had changed his will and had given the stock to his father, she transferred the contents to a different Trust Company.
Friendly relations with the family ceased and soon the wife received letters from the husband pronouncing his entire married life a failure. Her allowance was stopped, detectives were hired to shadow her, her credit was stopped and she was otherwise humiliated.
When she demanded to see the letter from Oskamp, stopping her allowance she was ejected from the Oskamp’s place of business 'and threatened with violence by one, Gordon Oskamp, brother of Herbert.
On Herbert’s return from Europe, she was not admitted to see him as he went directly *302to this home of his parents; and her letters and efforts to see her husband were destroyed and frustrated by. the family. . .._
Attorneys—-Nicholas, Morrill, SteWart & Ginter for plaintiff; Froome Morris, Chas. E. Dornette and Thos. L. Michie for defendants; .alí'.of Cincinnátn. .
Divorce proceedings were- subsequently, instituted. Louise' Oskamp • then, brought this ", action; wherein she recovered damages as' above for $100,000. The Superior Court in .'overruling the motion for a new trial held:
' . 1. The fact that Louise was called “dirty dog” and “dirty liar” by Herbert prove'that, his mind weakened—had been venomously poi-soiled against the wife to whom he had been so devoted for nine years. There can be no question that his affection had been alienated.
2. No other influence but that of his family reached him, there being nothing in the life of Louise, before or during her marriage to explain or warrant the hatred of her husband.' Although shadowed by detectives, not a scintilla of evidence was offered at the trial which cast the slightest suspicion or blemish on her good character, wifely devotion, faithfulness .and devotion to her husband. ■
'3. The sole issue was whether the defendants were guilty of separating Herbert from his wife and maliciously poisoning his mind against her. This issue was. fairly and fully submitted to the jury in the form of interrogatories and special charges prepared by the defendants and granted by the court, and ■also in the general charge. ' In both special and general charges the defendants were given the benefit of the presumption of law that parents proceed from good motives in advising .and sheltering their children. Holts v. Dick. 42 OS. 23. The presumption was even extended to the brothers and sisters.
... ,4... In view of the mortification, pain, distress of mind, injury to her feelings and affections, wounded pride, loss of prestige or position and advantages of a home; it does not ’ .appear that the v.erdict exceeds what might be fairly considered' Compensation, but if the verdict includes punitive damages, the jury ' Were well within their rights to consider the ■ apparent' wealth of the defendants. Motion for a new trial overruled.